DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 6 paragraph 2, filed 02/01/2021, with respect to claim 27 have been fully considered and are persuasive.  The objection of 07/31/2020 has been withdrawn. 
Applicant’s arguments, see page 6 paragraph 3, filed 02/01/2021, with respect to claims 15-26 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(a) of 07/31/2020 has been withdrawn. 
Applicant’s arguments, see page 6 paragraph 4, filed 02/01/2021, with respect to claims 15-26 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 07/31/2020 has been withdrawn. 
Applicant’s arguments, see page 9 lines 1-7, filed 02/01/2021, with respect to 07/31/2020 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 of 07/31/2020 has been withdrawn. 

Allowable Subject Matter
s 15-28 and 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
After search the prior art regarded as nearest the claimed invention is Pittman (US20090188642 – previously of record). Pittman discloses a method for manufacturing comprising plasticizing lignin of a material in the absence of an added binder, shaping the plasticized material, and then cooling molded material (para 0045). Pittman fails to disclose wherein the shaping force is between 0.1 and 2 N/cm2 or wherein the product has a density of 400-240 kg/m3. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742